Citation Nr: 9921254	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-
connected burial benefits and plot or interment allowance.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to December 
1953.  He died in November 1991.  The Regional Office (RO) has 
recognized the appellant's status as the veteran's surviving 
spouse by virtue of common law marriage, and the Board of 
Veterans' Appeals (Board) will proceed on that basis.

This matter is before the Board on appeal from a November 1994 
decision by VA Regional Office (RO) in Seattle, Washington.

The RO received the appellant's original claim for VA burial 
benefits in December 1991.  The appellant's claim was denied in 
February 1992, as the veteran's service records showed that he 
was dishonorably discharged from service.  The appellant did not 
appeal that decision.  In May 1994, the Air Force Board of 
Corrections of Military Records (AFBCMR) upgraded the veteran's 
character of service to "under honorable conditions (general)."  
In September 1994, the appellant filed another claim for VA 
burial benefits.  Without specifically addressing the issue of 
whether new and material evidence had been submitted to warrant 
reopening the previously denial claim, the RO effectively 
accepted and considered the additional evidence obtained from 
AFBCMR.  Inasmuch as the RO implicitly and correctly found such 
evidence to be new and material for purposes of reopening the 
appellant's claim, the Board concurs with that finding.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The appellant appeared at a personal hearing before the RO in May 
1996.  A transcript of the hearing is of record.

Based on statements provided by the appellant in her January 1995 
substantive appeal (VA Form 9), it appears that she has raised 
the issue of entitlement to service-connected burial benefits.  
See 38 C.F.R. § 3.1600(a) (1998).  This issue has not been 
adjudicated by the RO and is referred to that agency for review 
as appropriate.  To the degree the appellant has referred to the 
matter of whether the veteran was entitled to certain military 
awards or decorations, she is advised that any such questions 
must be addressed to the service department as the Board has no 
jurisdiction over this area.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The veteran died in November 1991 at a non-VA-affiliated 
institution.

3.  At the time of his death, the veteran was not in receipt of 
VA compensation or pension benefits, and did not have a pending 
claim for VA benefits.

4.  The veteran was not discharged from service for a disability 
incurred in or aggravated in the line of duty nor did he have 
such a disability at discharge that would have justified a 
discharge for disability.

5.  The veteran's body was not unclaimed with his body held by a 
state or a political subdivision of a state. 



CONCLUSION OF LAW

The criteria for entitlement to payment of VA nonservice-
connected burial benefits and plot or interment allowance have 
not been met.  38 U.S.C.A. §§ 2302, 2303 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.1600.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service medical records are not 
associated with the veteran's claims file.  The RO has 
acknowledged that those records are presumed lost in a 1973 fire 
at the National Personnel Records Center's (NPRC) storage 
facility in St. Louis, Missouri.

The veteran filed a claim for VA compensation in March 1986, 
alleging entitlement to VA benefits based on a 1965 fracture of 
his pelvis occurring and coronary bypass surgery he underwent in 
1985.  In his application for VA compensation, he denied having 
received in-service medical treatment for any sickness, disease, 
or injury.
The RO did obtain service records reflecting that the veteran 
received a dishonorable discharge from service.  Because the 
dishonorable discharge barred the veteran from receiving payments 
based on VA benefits, the RO denied his claim in October 1986.  
The veteran did not appeal that decision.

The veteran died in November 1991.  After his death, the 
appellant successfully petitioned the AFBCMR to reconsider the 
status of the veteran's character of service.  In May 1994, 
AFBCMR upgraded the veteran's character of service to "under 
honorable conditions (general)."  

The appellant filed an application for VA burial benefits again 
in September 1994, which the RO denied because it was not shown 
that the criteria establishing entitlement to receipt of VA 
burial benefits had been met.  The appellant perfected her appeal 
of that decision in January 1995.


Legal Criteria and Analysis.  As a preliminary matter, the Board 
notes that the veteran's service medical records are unavailable 
as a fire at the National Personnel Records Center (NPRC) 
possibly destroyed them in 1973.  The Board is aware that in such 
a situation it has a heightened duty to assist a claimant in 
developing his or her claim.  This duty includes the search for 
alternate medical records, as well as a heightened obligation on 
the Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The evidence of record reflects that the 
RO pursued service records pertaining to the veteran through the 
NPRC and the National Archives and Records Administration.  The 
evidence also reflects, and the Board is satisfied, that the RO 
has attempted to locate additional pertinent evidence regarding 
the veteran's military service.  The analysis set forth below, 
therefore, was undertaken pursuant to the duties and obligations 
set forth in Pruitt and O'Hare.

If a veteran's death is not service connected, an amount may be 
paid toward the veteran's funeral and burial expenses, including 
the cost of transporting the body to the place of burial.  38 
C.F.R. § 3.1600(b).  Entitlement is subject to the following 
conditions:  (1) at the time of death the veteran was in receipt 
of pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); or 
(2) the veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) the 
deceased was a veteran of any war or was discharged or released 
from active military, naval, or air service for a disability 
incurred or aggravated in line of duty, and the body of the 
deceased is being held by a State (or a political subdivision of 
a State), and the Secretary determines that there is no next of 
kin or other person claiming the body of the deceased veteran, 
and that there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses.  Id.

In a September 1991 application for VA burial benefits, the 
appellant reported that the veteran died in November 1991, and 
that he had been interred at her expense at a place other than a 
state or national cemetery.  The appellant did not claim the 
veteran's cause of death was due to service.  She has 
subsequently raised arguments that he died of a malignancy 
related to alleged radiation exposure in service, specifically 
exposure to an atomic weapon used in Japan.  There is nothing in 
the current record to show service in Japan.  The dates of 
service demonstrate that the veteran was not on active duty at 
time when he could have been exposed to residuals of atomic 
bombing of Hiroshima or Nagasaki and thus qualified for 
consideration under 38 C.F.R. § 3.309 (1998).  There is no 
competent medical evidence linking any disability that caused or 
contributed to cause death to service.   The evidence of record 
shows that the veteran was not in receipt of VA pension or 
compensation (nor was compensation or pension precluded by 
receipt of military retirement pay) at the time of his death.  
The veteran did not have a claim for VA benefits pending at the 
time of his death, and his body was not unclaimed and held by a 
state or political subdivision of a state.  Thus, the Board finds 
that the requirements for payment to funeral benefits under 
38 C.F.R. § 3.1600(b) have not been met.

Pursuant to 38 C.F.R. § 3.1600(c), a burial allowance may be paid 
if a veteran dies while properly hospitalized by the VA.  The 
record reflects that the veteran died in St. Elizabeth Medical 
Center, which is not a VA facility.  Therefore, the Board finds 
that entitlement to burial allowances under 38 C.F.R.  3.1600(c) 
is not warranted.

Additionally, when a veteran dies from nonservice-connected 
causes, an amount not to exceed the amount may be paid as a plot 
or interment allowance.  38 C.F.R. 
§ 3.1600(f).  The plot or interment allowance is payable to the 
person or entity who incurred the expenses.  Entitlement is 
subject to the following conditions:  (1) the deceased veteran is 
eligible for the burial allowance under paragraph (b) or (c) of 
section 3.1601; or (2) the veteran served during a period of war 
and the conditions set forth in § 3.1604(d)(1)(ii)-(v) (relating 
to burial in a state veterans' cemetery) are met; or (3) the 
veteran was discharged from the active military, naval, or air 
service for a disability incurred or aggravated in line of duty 
(or at time of discharge has such a disability, shown by official 
service records, which in medical judgment would have justified a 
discharge for disability); and (4) the veteran is not buried in a 
national cemetery or other cemetery under the jurisdiction of the 
United States.

The record does not reflect that the veteran was discharged from 
service for a disability incurred or aggravated in the line of 
duty or at the time of discharge had such a disability, as shown 
by official service records.  Significantly, the veteran reported 
in his own March 1986 claim for VA compensation that he had not 
received medical treatment for any illness or injury while in 
service. 

In the instant appeal, therefore, the Board finds that the 
criteria for payment of burial benefits have not been satisfied.  
The veteran was not service-connected for any disability at the 
time of his death, nor did he have a claim pending for VA 
compensation.  Moreover, at the time of his death the veteran was 
not in receipt of VA pension.  As noted above, the RO denied the 
veteran's claim for service connection and pension in October 
1986, and the veteran did not appeal.  The veteran did not have a 
reopened claim for pension pending at the time of his death.  
Furthermore, the claims file does not contain any evidence that 
the veteran died in a VA facility or while admitted to a 
hospital, domiciliary, or nursing home under VA authority.  
Finally, there is no evidence that the veteran was traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care at the time of his death.  
Therefore, there is no basis upon which a grant of burial 
benefits and plot or interment allowance may be predicated.  

The Board is sympathetic to the appellant's stated position in 
requesting repayment of monies expended by her for the veteran's 
burial.  However, the Board is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999).  For the reasons stated above, the Board concludes that a 
favorable determination is not permitted in this case.  The Board 
has carefully reviewed the entire record in this case, and finds 
that the evidence is not so evenly balanced that there is doubt 
as to any material issue.  38 U.S.C.A. § 5107 (West 1991).

With respect to entitlement to non-service connected death burial 
benefits, the provisions of 38 U.S.C.A. §§ 2302, 2303(b) and 
38 C.F.R. § 3.1600 are dispositive of this matter.  The Board 
notes that in a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Hence, the appellant's claim of 
entitlement to burial benefits and plot or interment allowance is 
denied as a matter of law.  Sabonis, 6 Vet. App. at 430; 
38 U.S.C.A. §§ 2302, 2303(b); 38 C.F.R. § 3.1600.


ORDER

Entitlement to VA nonservice-connected burial benefits and plot 
or interment allowance is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

